     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   INTEGRATED SPORTS MEDIA INC.                       )
                                                        )
 7                   Plaintiff,      vs.                ) Case No.: 2:08-cv-06893-FMC-VBKx
                                                        )
 8   WINSTON ROBINSON BURGO, et al,                     )
                                                        ) RENEWAL OF JUDGMENT BY CLERK
 9                Defendant,                            )
                                                        )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, Integrated Sports Media Inc, and against Defendant, Winston Robinson
13
     Burgo, Jorge Ivan Lavin (individually and dab Canoas Banquet Hall aka La Tortilla Loca) and Latin
14
     Fusion, Inc., (an unknown business entity dba Canoas Banquet Hall aka La Tortilla Loca), entered on July
15
     30, 2009, be and the same is hereby renewed in the amounts as set forth below:
16
             Renewal of money judgment
17
                     a. Total judgment                                $       11,200.00
18
                     b. Costs after judgment                          $         00.00
19
                     c. Subtotal (add a and b)                        $       11,200.00
20
                     d. Credits                                       $         00.00
21
                     e. Subtotal (subtract d from c)                  $       11,200.00
22
                     f.   Interest after judgment (rate .47% per annum)$        522.65
23
                     g. Fee for filing renewal of application         $         00.00
24
                     h. Total renewed judgment (add e, f and g) $             11,722.65
25

26
                                               Kiry K. Gray, Clerk of Court
27
              July 5, 2019
     Dated: ___________________              , by _________________________
                                                  ___
                                                   ___
                                                     __
                                                      __
                                                      ____
                                                         __
                                                          _____
                                                             _____
                                                                ____
                                                                _____
                                                                    __
                                                                     ___
                                                                       ___
                                                                        ____
                                                                          ____
                                                                            __
28                                               Deputy
                                                 D     t Clerk
                                                         Cl k

                                                        - 1-
